Title: To James Madison from Ninian Edwards, 16 January 1813 (Abstract)
From: Edwards, Ninian
To: Madison, James


16 January 1813, Kaskaskia, Illinois Territory. Is apprehensive about “the predatory incursions of the Indians and their allies.” Received information “Some time ago … that Dickson was preparing for a descent upon this country at the head of a number of Canadians & Indians.” “I have again conversed with Colo Menard who assures me that he has no doubt that such an attempt will be made—he gets his information from a quarter that I think is much to be relied on—indeed I am convinced that there is nearly as regular communications between Mackinac & this country as between Washington City & it.
“Great quantities of goods have been deposited at Makinac St Joseph’ & I believe at Praire de Chien—which will enable the british to keep up the war between the indians & us. So long as the British war continues, the enemy will not cease to employ the savages against the U. S. and if Upper Canada should be taken by our troops, the weight of the hostile confederacy must fall upon the Missisippi country—the confederacy will last as long as the British can supply goods and untill our supplies can substitute those they have been accustomed to make—for I lay it down as as [sic] undeniable position that British influence is much greater with the savages than ours, & if neither of us shall be able to furnish competent supplies their influence must of course preponderate and subject us to the continuance of a predatory warfare at least.
“If Genl Harrison succeeds as I hope he will, no doubt it will eventually lead to very beneficial consequences, but prudence requires that we should not prematurely anticipate them.”
Conjectures on Indian movements if Malden is taken. “Last year Tecumseh with about 12 Warriors passed on by Fort Wayne to Malden on his arrival at that place he declared himself in favor of the British. Sometime afterwards the Prophet with about one hundred followers went to Fort Wayne, making great professions of friendship &c.… The Kickapoos & Miamies that I defeated at the head of Peoria lake run off to Rock river and are now with the Sacs a majority of whom I believe to be as hostile as any other tribe whatever. Their proximity to us and their numbers render them formidable. Too long have we confided in Indian professions, the most melancholy consequences have resulted from it—& I hope we shall hereafter profit of our experience—for my own part I have been deceived as little as any one. You may rest assured that nothing but fear re[s]trains any of them—and with what they wd consider a sufficient support to promise success they would all declare against us—the number of those who could attack us conveniently is stated in my letter to the Govr of Kentucky a copy of which was transmitted to the War Department & published in the National Intelligencer as well as I remember on the 20th of Sepr last.…
“We must soon expect desultory attacks at least upon our settlements. I would advise the employing of a regiment of mounted men who should be ready to persue all invaders—and who should be kept out constantly in the country between us & the enemy. Any other species of force they regard not. Witness the number of lives lost in Inda Ty last year while an immense force was in service at Vincennes. For defence of the territory I wd not give one regt of mounted men for ten of infantry—the Indians generally come in detachments to their rallying points none of their detachments will ever be too strong for a regt & by Keeping it out it wd have an opportunity of cutting off some and detering others. Upon this plan I have hitherto succeeded for two years—and I cannot relinquish my predilection for it. The mounted regt could afford this protection till a campaign cd move and would then be an excellent appendage to it—and in this way it would cost the U. S. less to defend the country than any other.”
Recommends employing armed boats at river entrances to prevent water attacks and building forts “as precautionary measures.” “And we should also have excellent positions to command a permanent influence over the indians—that wd be usefull to us at all times hereafter. We should have hard fighting to accomplish these objects but peace is not to be obtained without it. The advantage of this line of march cannot be fully understood without a correct Knowledge of the geography of this country.…
“A sufficient portion of mounted men should at all times be used on any campaigne because otherwise the indians know[i]ng that they cannot be persued will be constantly making attacks on the army when it reaches their own country.”
